﻿Allow me first of all. Sir, to extend to you the warmest congratulations of the Italian Government on your election as President of the Assembly, which reflects the international prestige enjoyed by your country, with which Italy has close and long-standing ties of friendship. Your personal qualities and experience augur well for the progress of work at this session of the General Assembly, which will have to deal with matters of pressing concern to the international community.
I would also like to offer our most sincere good wishes to the seven new Member States, whose admission promotes the principle of universality of the United Nations, to which Italy completely subscribes. We therefore warmly welcome the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Republic of Korea, the Democratic People's Republic of Korea, the Republic of the Marshall Islands and the Federated States of Micronesia.
Permit me also to express my deepest appreciation to the Secretary-General, Mr. Peres de Cuellar, for the continuous efforts he has made during the past year, as in the preceding nine years, to promote international peace and justice and the principles of the United Nations.
During the year that has elapsed since the last General Assembly session, the changes set in motion by the welcome development of the reunification of Germany have been further consolidated and amplified. The collapse of communism has been reshaping Europe. A massive political and institutional restructuring is now in progress, and it will have profound repercussions in the economic field as well.
The threat of nuclear holocaust that overshadowed our planet has now abated. Armaments are no longer the main point of reference in relations among States. The ideological struggle - the competition for world supremacy - which fostered the arms race has ceased to exist. This bears out the truth of the ancient maxim, not always heeded, that weapons in themselves are not the cause of wars and tensions; rather they are a reflection of our ambitions and our fears.
Recent events in the Soviet Union mark an irreversible step forward on the road to democracy and new-found unity in Europe. They open up a new era in global cooperation and creative friendship among peoples.
The Gulf war defeated the strategy of Saddam Hussein, based on the stockpiling of weapons of mass destruction and on aggression. The success of the coalition and the action undertaken by the United Nations justified the difficult choice we all made. Failure to confront the Iraqi dictator would have merely encouraged him to embark on new adventures. The United Nations conferred the seal of legitimacy on the international coalition and provided the instruments of an embargo and an ultimatum. To the Organisation we entrust the implementation of measures to eliminate completely a military Power capable of inflicting further destruction and committing new acts of aggression. We also hope to derive from this experience the incentive for a more generalized control over the transfer and proliferation of sophisticated weaponry and weapons of mass destruction.
In the case of regional crises such as Cambodia, a solution is in sight, while the situations in Cyprus and Afghanistan remain difficult. And the moment of truth has arrived for the parties involved in the Middle East. The Arab-Israeli conflict, revolving around the question of Palestine, continues to be a central issue, both politically and strategically. Forty years of refusals and denials on both sides have erected a barrier that cannot be torn down overnight.
There is still a long way to go, but clearly the next step is the conference on "territory-for-peace", a phrase which represents the only possible outcome if due account is to be taken, inter alia, of the need to affirm, in this case as in others - and giving equal weight to other principles at issue - the right to self-determination, to which we Europeans are particularly sensitive. It would be a pity if the two sides persisted in maintaining dogmatic positions now rendered obsolete by reality. The wrongs suffered by the Palestinians must not be a pretext for violence, while the violence endured by the Jews throughout so much of their history should be a prelude only to peace. Israel's task will be to take the first step towards normalizing relations with surrounding countries. A constructive attitude on the matter of settlements in the occupied territories would be an important step too. In turn, the Arabs will have to terminate the campaign aimed at Israel's liquidation. The territories are not an Israeli conquest but the outcome of aggression perpetrated against Israel. They are its ultimate defense. They can, however, be replaced by other guarantees. The war waged by the Arabs against the Jews must end in a draw, an6 agreements must be stipulated which the peoples can accept and respect in the interest of peace and security.
It is to be hoped that no one will want to take responsibility for undermining the efforts of President Bush and my colleague.
Secretary of State Baker. Those efforts must be supported until they achieve the success that has eluded previous attempts.
The new order still has to be built. We are keenly aware that we cannot shirk our responsibility in this regard, and also realize that we have reached a point where, for the first time in the history of mankind, the problems of our planet can be tackled only on a global scale.
The new order is inevitable, because the old one is gone. This new order will have to be based on rules, principles and institutions accepted by all, and capable of ensuring the protection of fundamental human rights, the development of democracy, the peaceful settlement of disputes, united opposition to aggression, the reduction of armaments, and freedom and justice for all peoples. In other words, the new order must reflect the logic of integration as against the logic of disintegration, dissension and intolerance.
The choice of disintegration may be justified in the light of reactions inspired by fear and insecurity in the wake of the collapse of the old order, while the new one that will succeed it is still uncertain. Ha see the two philosophies of integration and disintegration confronting each other in the very center of Europe, where structures are foiling apart, and trying to reorganize on the basis of new rules and principles. In Eastern Europe millions of people are paying dearly for the disastrous consequences of false myths and ideologies. It would be an illusion to think that mere reversion to democracy and a market economy can lead to rapid recovery in those countries, as long as their society is in a state of dissolution. We West Europeans must first make available the wealth of experience and material resources we have accumulated over the years.
It would be inappropriate for us, as countries committed to liberal and social democracy, to erect a new wall to keep out others. We must be prepared for substantial financial sacrifices, whose dimensions Italy has repeatedly tried to quantify.
The main danger facing the new world order is, in fact, the creation of an impassable gulf between rich and poor countries, between the northern and the southern hemispheres. A truly new order must come to grips with the poverty and underdevelopment that lie at the root of the disarray we see in the world today. Otherwise, the flow of poverty-stricken masses towards the industrialized world, from both the East and the South, will become unstoppable. This flow, spurred by uncertain economic prospects or uncontrolled demographic growth, would upset social balances that are fragile and promote hostility among the poor and egotism among the rich.
The Europe that has emerged from the cold war has sufficient resources to help build a credible order capable of providing an acceptable life, in their country of origin, for the multitudes who are massing on its borders.
If we hesitate we could witness the emergence of an international coexistence that is even harsher and more pitiless than that experienced during the cold war years. He could also fail to attain our objective of an integrated system to replace the tragic divisions of the past. The trends towards fragmentation which we see around us are numerous and dangerous. Indeed, we are only too familiar with them.
First there is the problem of nationalism, which could plunge the restructuring of Europe - from the Soviet Union to Yugoslavia - into chaos. Europe is particularly vulnerable, as it is haunted by historical memories, verging at times on the obsessive. These memories make the very principle of self-determination hard to administer and harmonize with other equally important principles. Everything was simpler in the days of the balance of nuclear power, and everything becomes more complex in the transition from detente to integration. When the central authority of a totalitarian party collapses, local nationalism and ethnic conflicts resurface, and they threaten to make society ungovernable.
In Europe nationalism has caused bloodshed and destruction in the past, partly because there was no political or moral authority capable of arbitrating conflicts. Today the situation is different. He have the United Nations, the Conference on Security and Co-operation in Europe, the European Community and the Council of Europe, which are capable of reconciling solidarity with independence and integration with respect for national identities, and which, as in the case of the Twelve, serve as a model for new federations.
We must support those who are trying to form associations or confederations of free nations. Within individual countries, respect for the rights of minorities will assume a central role in synthesizing the demands of self-determination and the needs of integration. Within our own borders, and specifically in Alto Adige, Italy has constructed a model of autonomy which will be completed in the next few weeks, hopefully even before the end of this session.
The Gulf war has revealed another possible source of fragmentation and discord between the West and the Arab world. We are not yet free of the danger of new holy wars and new types of intolerance on the part of fundamentalists using religion as a political means. Here, too, we must make a distinction between a justifiable need for an identity, which serves a unifying function, and the belief that one is a besieged minority holding the only key to enlightenment. This feeling produces a siege mentality, fear of the outside world and the idea that evil is embodied in a single clearly identifiable enemy - either the State of Israel or the West as a whole.
Racism as a statutory norm will disappear with the demise of apartheid. But it poses a continuing threat to society, including our Western societies that are receiving a host of new immigrants flocking to our cities in search of refuge, protection and hope.
The pronouncement once made by the United Nations equating Zionism with racism is particularly unacceptable at this juncture. It was made at a time when our Organization was dominated by automatic, Manichean majorities, hostile in principle to the State of Israel. Any resolution that equates the quest for a homeland, an aspiration common to many European cultures undergoing a Risorgimento of their own, with an act of genocide is, to our way of thinking, an aberration. We must ensure that this outrage is expunged from the annals of our Organization. We, for our part, are committed to seeing that this happens during the present session.
Protectionism is the other grave danger threatening our future. If the General Agreement on Tariffs and Trade were to fail, regionalism would prevail over multilateralism, reducing trade to bilateral relations that could marginalize the poorer countries completely. If the current round of negotiations is not completed by the end of this year, the door will be open to all kinds of protectionist and autarchic schemes, somewhat tempered by fragile bilateral agreements that are subject to revision whenever there is a change in the economic situation. In a climate of protectionism it would be even more difficult, if not impossible, to undertake any major effort to integrate the third-world countries into the world economy or to give the newly emerging Eastern democracies easier access to free markets. The sacrifices demanded of these countries would appear even more unfair when compared with the selfish rivalries between the rich of this world.
The involvement of the Security Council and the Secretary-General in the management of the Yugoslav crisis is in itself a sign of the new times we are living in and of the need for a dynamic interpretation of the role of the United Nations in situations which depart from the classical pattern of inter-State conflicts.
The way in which the leading world Organization handles the crisis will test the United Nations capacity to play a peacemaking role even in such complex cases as that of Yugoslavia.
The same obviously applies to the European Community, which Immediately realized the risks arising from the Yugoslav crisis, and from the very outset has been seeking a peaceful solution in the framework of the principles enshrined in the Charter of the United Nations and developed in the Charter of Paris, namely, the right to self-determination, the preservation of territorial integrity, and the protection of the rights of minorities.
The adoption of resolution 713 (1991) by the Security Council reflects the broad international consensus on the need to try all possible means of containing the Yugoslav crisis and encouraging the search for political means of settling it. It also completes, in an exemplary manner, a process that is clearly indicative of the growing complementarity of the various organizational levels at which international decision-making is conducted.
First proposed by the Twelve, subsequently endorsed by 35 States participating in the Conference on Security and Cooperation in Europe (CSCE) and further developed with the involvement of the Western European Union, the initiative to promote peace in Yugoslavia is now enriched by the very important contribution of the Security Council, and there is no doubt that with this development the international community's desire to see the Yugoslav crisis channeled into paths of peace will have been fully satisfied.
The successful achievement of integration will be contingent on the acceptance of rules and principles and the existence of institutions capable, not only of establishing them, but also of enforcing them. This is the constructive innovation that has been made possible precisely by the changes in Europe and other parts of the world. The prospect of universality supporting the United Nations is based on the affirmation of a new scale of common values, the first prerequisite of a democratic world order. We are witnessing the application, also in inter-State relations, of that freedom defined by Kant as the option not to obey any laws other than those to which one has freely consented. We are gradually moving from guarantees within the State to guarantees against the State, overcoming the discrepancy, too frequently encountered in the past, between promises and fulfillment.
This objective is being attained at the regional level, and Indeed is being effectively achieved in the European context, but it is increasingly becoming the stain task of the United Nations. As we have seen in the aftermath of the Gulf war, the right to intervene for humanitarian ends and for the protection of human rights is gaining ground. This type of intervention has become an idea-force, and the most truly innovative concept of the remaining decade of this century. This must be the focal point of our efforts through the United Nations, which is also the main forum of the new world order. Intervention that is primarily aimed at securing protection of human rights and respect for the basic principles of peaceful coexistence, is a prerogative of the international community, which must have the power to suspend sovereignty whenever it is exercised in a criminal manner. The international community must be on the side both of democratically elected parliaments and of oppressed nationalities, whether those emerging within the new Europe, or the Kurds.
It would be both understandable and useful if this process first occurred in a smaller geographical area, among more homogeneous countries, such as those belonging to the European Community and those participating in the CSCE. There is no conflict here. In fact, this regional approach and the global approach represented by the United Nations are complementary.
The European Community la asking its own original contribution to this process and is bent on consolidating and improving the effectiveness of its own organization. If one half of Europe, committed to adopting a democratic political structure and a market economy is redesigned, the other half cannot maintain the same old balances and preserve the institutions of the past.
The time has come also to adjust the structures and tasks of the United Nations. Of course, this is not the first time the question has been raised, but now discussion of it has become inevitable in the light of the following considerations:
First, the end of East-West rivalry, which paralyzed the Organization's activities, and the risk, instead, of a more explosive North-South confrontation;
Second, the achievement of universality by the United Nations, enhanced by the most recent admissions of new Members;
Third, the restructuring of the international community. Such new forms of supranationality as the European Community are emerging; a country such as the Soviet Union, which will also become one of the supporting structures of the new order, is being radically transformed;
Fourth, the need to involve in our collective responsibility countries that have hitherto played a role not commensurate with their importance, and that are now acquiring a new political and economic dimension and a new awareness of their tasks;
Fifth, the need to ensure that no single country or small group of countries can assume responsibility for constituting a sort of military arm of the new international order;
Sixth, the dissemination of rules and principles that are finally gaining universal acceptance and could be enforced at a level above national sovereignties;
Seventh, the transition to the globality of a world system governable only by a renovated United Rations, complemented by other groups of limited geographical dimensions, which will help to apply the same principles and rules.
These ideas could provide the basis for a possible reorganization of the United Nations, which should be gradual in nature but entail changes in certain important provisions currently in force. As structured at present, the United Nations affords a guarantee of, but sometimes imposes limits on, the governability of the world. An initial partial contribution is already contained in some proposals presented informally by a group of countries, which we appreciate. But we clearly need to go further. Italy, in pursuance of some earlier suggestions, considers that the following major goals should be sought.
One should be the elimination of all discriminatory language from the Charter, especially that deriving from the Second World War, which seems even less acceptable now that the cold war is over. I have in mind the references
to the so-called "enemy States", which means those that were defeated at that time. We intend to launch a specific initiative in that connection, in consultation with the countries concerned, at the earliest opportunity;
A second goal should be the expansion of the Security Council, with the increase in the number of both permanent and non-permanent members, which would not necessarily entail extending the right of veto to all the new permanent members. We propose that the selection of the latter should be made on the basis of objective criteria, such as the size of the country's population and its gross national product. The Security Council was first expanded in 1963 to take into account the increase in the number of Member States. Since then, the membership has risen from 113 to 166 - a 50 per cent increase. This factor is in itself sufficient to warrant - and indeed to make necessary - an expansion of this decision-making body of the Organization. Since it is required to make choices of major importance, the Security Council must fully reflect developments in international society;
A third goal should be the revision of some Chapters of the Charter, such as Chapter VII. Here, too, on the basis of recent experience ranging from the Persian Gulf to Yugoslavia, and with the emergence of the principle of active intervention for humanitarian purposes that I referred to earlier, there is ample scope for innovation;
A fourth goal should be the introduction of a system of weighted voting, in both the General Assembly and the Security Council. This is not a problem to be dealt with now, but a distant prospect that cannot be overlooked if we are to take more timely and effective decisions. Various proposals have also been made on this point in the past, and they could be usefully studied.
On questions regarding the removal of references to "enemy States", the expansion of the Security Council and the revision of the Charter, Italy will be submitting some written comments in the course of this session, as a contribution to our joint deliberations.
We realize how difficult it is simply to contemplate the changes I have just outlined. I know it means retreating from established positions, giving up some prerogatives, and undertaking a redistribution of international power to reflect the changes that have taken place in the world in recent years, particularly since 1989.
But we believe that the task must have seemed just as daunting to those who, nearly half a century ago, defined the principles enshrined in the United Nations Charter in an atmosphere of enthusiasm and participation, not entirely free of illusions, at the end of the two conflicts that have divided the world during this century.
Today, international realities and the expectation they generate give us a similar mandate, at the conclusion of a third world war, which was incomparably less bloody than those that had preceded it but which has left us a legacy of risks and dangers no less serious. We would be remiss in our duty if we continued to apply the same rules and used the same tools as before. If there » to be a renewal, the United Nations must be overhauled. We should like this to be one of the messages sent by the General Assembly at its present session.
